PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD

     
Application Number: 16/147,424
Filing Date: September 28, 2018
Appellant: EBATA



__________________
Benjamin A. Berkowitz
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed April 30, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated September 2, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
35 USC 112, second paragraph, rejection (8) on page 7 of the Final Office Action mailed September 2, 2020.

(2) Response to Argument
Before the Examiner responds to the Appellant’s arguments in the Appeal Brief, the Examiner would like to provide an overview of the claimed invention and Appellant’s arguments:
Except for the limitation “An oxide semiconductor thin film” recited in the preamble of claim 5, all of the limitations recited in claim 5 are directed to product by process limitations as the Examiner discussed in the Final Office Action mailed September 2, 2020.  Therefore, all of the Appellant’s arguments in the Appeal Brief are arguments that the prior art reference of Yano et al. does not disclose the claimed process limitations, and the claims are definite.  However, Appellant does not explain in the previous responses and the Appeal Brief how the claimed process limitations would affect the structure, material composition and electrical characteristics of the claimed oxide semiconductor thin film.  Furthermore, as the Examiner discussed in the 35 USC arguendo Appellant’s arguments are correct and the claimed sputtering process parameters and conditions should be considered for the claimed oxide semiconductor thin film, then the unclaimed process parameters and conditions such as the ratio of the water, oxygen or nitrous oxide molecules to the rare gas atoms, and the unclaimed sputtering method such as a DC sputtering method and a magnetron sputtering method should also affect the structure, material composition and electrical characteristics of the claimed oxide semiconductor thin film.  Therefore, the unclaimed process parameters and conditions, and the unclaimed sputtering method would render claim 5 indefinite.
In addition, Appellant claims “An oxide semiconductor thin film formed by a sputtering method using a sputtering target” in claim 5, and therefore, the claimed oxide semiconductor thin film is not limited to an oxide semiconductor thin film formed by a sputtering method using a single sputtering target, and the claimed oxide semiconductor thin film can be formed by a sputtering method using a plurality of sputtering targets including the claimed sputtering target.  When a plurality of sputtering targets are used, the claimed oxide semiconductor thin film would have a distinct material composition than the claimed individual sputtering target.
Even if the “oxide semiconductor thin film formed by a sputtering method using a sputtering target” recited in claim 5 is formed from the single sputtering target, a 3(ZnO)m.  Unlike a sputtering method of a sputtering target of a simple semiconductor material such as Si, a sputtering method of the claimed sputtering target does not result in deposition of an oxide semiconductor thin film material that has the same material composition as the sputtering target as the Examiner’s cited prior art reference of Yamazaki et al. (US 2013/0020571) shows, see the ninth 35 USC 112, second paragraph, rejection of claim 5 on page 7 of the Final Office Action mailed September 2, 2020, which Appellant does not cite in the Appeal Brief.  Therefore, there is no way one of ordinary skill in the art would be able to know what the material composition of the oxide semiconductor thin film would be based on the material composition of the sputtering target, and vice versa.
The discrepancy between the sputtering target material composition and the oxide semiconductor thin film material composition is caused by the fact that, when the oxide semiconductor thin film is deposited by the claimed sputtering method, the metallic elements of In, Sn, Zn and Al contained in the sputtering target can only be bonded to oxygen atoms in forming the oxide semiconductor thin film; when the sputtered metal elements of In, Sn, Zn and Al impinge onto a substrate area that does not have already-deposited oxygen atoms, the metallic elements of the sputtered In, Sn, Zn and Al would not be bonded to the substrate and rather evaporate inside the reaction chamber.  Therefore, the claimed oxide semiconductor thin film cannot have the same material composition as the material composition of the claimed sputtering target.
Since the claimed oxide semiconductor thin film does not have the same material composition as the sputtering target, one of ordinary skill in the art would not be able to know and determine unambiguously whether the sputtering target has the claimed material composition even when the oxide semiconductor thin film satisfies the claimed ratios of the metallic elements of In, Sn, Zn and Al recited in claim 5, and vice versa.  For example, when the Al atomic ratio Al/(In+Sn+Zn+Al) of the oxide semiconductor thin film is 0.01 to satisfy the fourth condition of the independent claim 5, the actual Al atomic ratio Al/(In+Sn+Zn+Al) of the sputtering target can be greater than 0.01 or smaller than 0.01 depending on how the sputtering method is performed, and especially on whether the sputtered Al atoms impinge onto underlying oxygen atoms on the substrate to be bonded to the substrate.
However, Appellant continues to argue as if the material composition of the sputtering target was perfectly duplicated for the oxide semiconductor thin film or at least one of ordinary skill in the art can deduce the material composition of the sputtering target based on the material composition of the sputtering target and the claimed incomplete list of sputtering condition parameters.  Therefore, taking the indefiniteness of claim 5 into account, in the Final Office Action, the prior art rejection over Yano et al. was made assuming that the claimed oxide semiconductor thin film would have a similar, not necessarily the same, material composition to the material composition of the sputtering target, because there is no way one of ordinary skill in the art would be able to know what the material composition and the individual metallic atomic ratios of the claimed oxide semiconductor thin film would have.

I. The Rejection of Claims 5-12, 14-16 and 18 under 35 USC 102(b) or 103

A. Regarding arguments that “Independent Claim 5 Is Patentable Over Yano”

1. Appellant’s arguments on pages 5-7 that Yano et al. only disclosed “transparent conductive (oxide) film” are not persuasive for the following reasons: Appellant appears to argue that the label “transparent conductive (oxide) film” Yano et al. used is not the same with the claimed “oxide semiconductor thin film”.  However, a conductive film can be formed of a semiconductor material or a metallic material, and therefore, the label “conductive (oxide) film” used by Yano does not necessarily suggest that the oxide film material disclosed by Yano et al. is a metallic conductor.  In semiconductor industry, a transparent conductive oxide film or TCO film comprising a semiconductor material such as ZnO and ITO (InSnO) has been widely used where there is a need for a transparent electrode.  Therefore, the term “transparent conductive (oxide) film” and the term “semiconductor film” are not mutually exclusive with each other.  In addition, as the Examiner explained in the prior art rejection over Yano et al., Yano et al. disclose the In, Sn and Zn atomic ratios overlapping with the claimed ranges of the atomic ratios of In, Sn and Zn.  Therefore, it is clear that, while Yano et al. used the term “conductive (oxide) film”, the material composition of the oxide film material disclosed by Yano et al. is an oxide semiconductor thin film material, because Yano et al. disclose an oxide film material substantially identical to the material composition of the claimed sputtering target.

2. In the first argument on page 8 of the Appeal Brief, Appellant appears to have argued that addition of aluminum to the InSnZnO disclosed by Yano et al. would impair the transparent conductive oxide film disclosed by Yano et al., and thus Appellant argues that Yano et al. do not encourage addition of aluminum.  However, these arguments are mere allegations without any substantiating evidence.  Yano et al. disclose that aluminum is one of the impurities that can be added to the InSnZnO, and therefore, it is not clear on what ground Appellant argues that Yano et al. do not encourage addition of aluminum impurities to the InSnZnO.  Also, Appellant claims an oxide semiconductor thin film formed from a sputtering target which comprises Al, and as discussed above, it is not clear whether the claimed oxide semiconductor thin film comprises Al at all, and if so, what the atomic ratio of Al in the claimed oxide semiconductor thin film is.  Appellant again attempts to argue that the “conductive (oxide) film” disclosed by Yano et al is not an “oxide semiconductor thin film”, which is not a persuasive argument as discussed above.
In the last two paragraphs on page 8 of the Appeal Brief, Appellant appears to argue that, because Yano et al. disclose several impurity elements including Al to be added to the InSnZnO material, Yano et al. did not specifically disclose addition of Al to the InSnZnO material.  However, this argument is not persuasive, because when Yano et al. disclosed a plurality of impurities including aluminum, Yano et al. disclosed a plurality of embodiments where each of the impurities including aluminum is added to the InSnZnO.
Appellant’s arguments on pages 9-10 of the Appeal Brief, regarding the atomic ratios are not persuasive for the following reasons: (a) While the Examiner explained in the Final Office Action mailed September 2, 2020 that the atomic ratios of In, Sn and Zn disclosed by Yano et al. each overlaps with the claimed range, and the atomic ratio of the Al impurity can be selected to control the band gap and carrier mobility of the resulting InSnZnAlO oxide thin film, Appellant argues the reasons or advantages of using the claimed sputtering target atomic ratios.  As the MPEP 2144 stipulates “Rationale Different From Applicant’s is Permissible” in 35 USC 103 rejections.

3. On page 10 of the Appeal Brief, Appellant argues that the sputtering target comprises the homologous structure.  However, once the claimed sputtering method is carried out on the claimed sputtering target, the atoms constituting the homologous structure will be physically separated from other atoms, and the claimed oxide semiconductor thin film would not have the homologous structure unless the oxide semiconductor thin film is formed on a single crystalline substrate and is carefully recrystallized on the single crystalline substrate, neither of which Appellant claims.  In other words, Appellant does not claim whether or not the claimed oxide semiconductor thin film has the claimed homologous structure.

4. On pages 10-11 of the Appeal Brief, Appellant argues that Yano et al. do not disclose the sputtering condition including the mixed gas.  However, what Appellant claims is an oxide semiconductor thin film rather than a method of forming the oxide semiconductor thin film, and the most of the limitations included in the independent claim 5 are directed to product by process limitations as the Examiner discussed in the Final Office Action.
 
B. Secondary Considerations
On pages 11-13 of the Appeal Brief, Appellant argues that the claimed oxide semiconductor thin film exhibits unexpected results of superior field effect mobility.  These arguments are not persuasive for the following reasons: MPEP 716.02(d) stipulates that unexpected results should be commensurate in scope with claimed Invention.  The field effect mobility listed in the Tables 2-6 Appellant refers to is measured in a field effect semiconductor device structure and annealed at an elevated temperature, neither of which Appellant claims.  In other words, while Appellant claims a generic oxide semiconductor thin film formed by a sputtering method using a sputtering target, which is not a part of a field effect device and is not annealed, Appellant argues superior field effect mobility of an annealed oxide semiconductor thin film formed as a part of a field effect device.  Also, the claimed invention is not commensurate in scope with the examples in the Tables 2-6 of current application due to the incomplete list of the product by process limitations that Appellant recites in claim 5, because to obtain the examples listed in the Tables 2-6 of current application, the oxide semiconductor thin film should undergo a certain deposition process, but claim 5 recites only some deposition process parameters.  Furthermore, Appellant did not originally disclose comparing the carrier mobility of an exemplar oxide semiconductor thin film and a comparative oxide semiconductor thin film formed from the sputtering target having the same material composition as evidenced by different metallic atomic ratios between the exemplar oxide semiconductor thin films and comparative oxide semiconductor thin films in the Tables 2-6 of current application.  Because of these reasons, Appellant’s arguments in the Appeal Brief that the claimed oxide semiconductor thin film exhibits unexpected results are allegations without any factual support.  In other words, Appellant’s arguments on pages 11-13 of the Appeal Brief are based comparison between unclaimed oxide semiconductor thin film and the oxide semiconductor thin film disclosed Yano et al.  In addition, not all oxide semiconductor thin films deposited as claimed would have the alleged superior field effect mobility, but some oxide semiconductor films deposited in a TFT device structure followed by annealing as disclosed in Tables 2-6 of current application may have the claimed superior field effect mobility.  Furthermore, when the oxide semiconductor thin film disclosed by Yano et al. satisfy the atomic ratios corresponding to the atomic ratios of the sputtering target, the oxide semiconductor thin film disclosed by Yano et al. would also exhibit the superior field effect mobility, especially when the atomic ratios of In, Sn and Zn disclosed by Yano et al. overlap with the respective claimed atomic ratios of In, Sn and Zn.

II. The Rejection of Claims 5-18 under 35 USC 112, second paragraph
On pages 13-16 of the Appeal Brief, Appellant argues that claim 5 reciting only portions of the sputtering parameters and conditions is clear.  However, these 35 USC 112, second paragraph, rejections (1)-(3) were made after Appellant amended claim 5 in the amendment filed August 6, 2020 to include the atmosphere of the mixed gas in which the claimed sputtering method is carried out, and then argued that the prior art reference of Yano et al. does not disclose the claimed atmosphere of the mixed gas, and that the claimed atmosphere of the mixed gas would affect the structure of the claimed oxide semiconductor thin film in the REMARKS filed August 6, 2020.  As the Examiner noted above, except for the limitation “An oxide semiconductor thin film” in claim 5, all the other limitations of claim 5 are directed to product by process limitations, and one of ordinary skill in the art would not be able to know how the claimed atmosphere of the mixed gas would affect the structure, material composition and electrical characteristics of the claimed oxide semiconductor thin film, and one of ordinary skill in the art would not be able to determine whether a single sputtering target was used or a plurality of sputtering targets were used to form an oxide semiconductor thin film.  Even if a single sputtering target was used, one cannot unambiguously determine whether the sputtering target has the same material composition as the material composition of the oxide semiconductor thin film based on the incomplete list of the sputtering parameters and conditions of the atmosphere of the mixed gas without a specific ratio of the water molecules, oxygen molecules, nitrous oxide molecules and rare gas atoms.
On pages 16-17 of the Appeal Brief, Appellant argues that claim 5 reciting an oxide semiconductor thin film formed by a sputtering method using a sputtering target is clear.  However, the fourth 35 USC 112, second paragraph, rejection in the Final Office Action was made by the Examiner because Appellant claims an oxide semiconductor thin film formed by a sputtering method using a sputtering target comprising the claimed metallic atomic ratios, but Appellant has continued to argue that the claimed oxide semiconductor thin film should be considered based on the incomplete list of the sputtering parameters and conditions.  As noted above by the Examiner, Appellant has claimed only some of the sputtering parameters and conditions; Appellant has argued that the patentability of the claimed invention depends on the sputtering condition, but claims only a portion of the sputtering condition parameters, and therefore, the Examiner made the fourth 35 USC 112, second paragraph, rejection asking Appellant whether the claimed invention is the oxide semiconductor thin film or the oxide semiconductor thin film and the claimed method.
On pages 17-18 of the Appeal Brief, Appellant argues that the independent claim 5 without reciting the substrate is clear.  However, depending on the substrate on which the sputtering method is performed and on which the metallic atoms are bonded by the sputtering method, the claimed oxide semiconductor thin film would have different material composition and different crystallinity even when the same sputtering target is used.
On page 18 of the Appeal Brief, Appellant argues that the “method” is clear.  However, as the Examiner discussed previously in the Final Office Action, the material composition of the oxide semiconductor thin film is not the same with the material composition of the sputtering target.  In this case, the material composition of the claimed oxide semiconductor thin film would depend on the parameters of the sputtering “method”, but Appellant claims only some parameters of the sputtering method and does not even claim whether the sputtering method is a DC sputtering or a magnetron sputtering, which will result in different material composition of the oxide semiconductor thin film.
On pages 18-20 of the Appeal Brief, Appellant argues that the independent claim 5 without reciting the parameters of the sputtering method is clear.  However, the material composition of the claimed oxide semiconductor thin film depends on the sputtering method of the claimed sputtering target as the Examiner discussed in the Final Office Action, but Appellant does not claim the sputtering method parameters that closely link the material composition of the sputtering target and the claimed oxide semiconductor thin film.
On page 20 of the Appeal Brief, Appellant makes an argument using a truncated paragraph the Examiner wrote in the Final Office Action.  The omitted portion of the statement made by the Examiner is “because (a) even if the sputtering target has the claimed homologous structure, when the oxide semiconductor thin film is formed on, for example, a glass substrate or an amorphous silicon oxide layer and/or at a low temperature, the oxide semiconductor thin film would be nanocrystalline or amorphous, (b) as the Examiner noted before, for example, paragraphs [0280]-[0281] of Yamazaki et al. (US 2013/0020571) clearly show that the sputtering target element ratio of ln:Ga:Zn = 3:1:2 leads to the channel layer element ratio of 23.7:7.5:9, i.e. the atomic ratio of In is higher in the channel layer than in the sputtering target, while the atomic ratio of Zn is much smaller in the channel layer than in the sputtering target, and (c) therefore, it is highly likely and probably inherent that the oxide semiconductor thin film would have totally distinct material composition and crystallinity than the sputtering target, and thus one of ordinary skill in the art, when he or she is holding an oxide semiconductor thin film, cannot determined unambiguously whether the oxide semiconductor thin film is formed by the claimed sputtering target.”  Therefore, one of ordinary skill in the art has known that the material composition of a sputtering target is not the same with the material composition of an oxide semiconductor thin film, which is the main reason that the independent claim 5 is indefinite as the Examiner discussed previously, because claiming an oxide semiconductor thin film formed by a sputtering method using a sputtering target having the claimed atomic ratios would not make it clear to one of ordinary skill in the art what the material composition of the oxide semiconductor thin film is.
Appellant’s arguments on pages 20-22 of the Appeal Brief regarding the tenth 35 USC 112, second paragraph, rejection are not persuasive, because the Al atomic ratio is not shown in the diagrams.  Furthermore, the diagrams rather support the Examiner’s 35 USC 112, second paragraphs, rejection of claim 6, because it is clear that the range of the atomic ratio of In changes with the changes of the Sn and Zn atomic ratios, see the narrower bottom side of the gray area that corresponds to the atomic ratio of In on page 21 that corresponds to claim 6 compared to the gray area that corresponds to the atomic ratio of In that corresponds to claim 5.
Appellant’s arguments on pages 22-24 of the Appeal Brief regarding the eleventh 35 USC 112, second paragraph, rejection are not persuasive, because the Al atomic ratio is not shown in the diagrams.  Furthermore, the diagrams rather support the Examiner’s 35 USC 112, second paragraphs, rejection of claim 7, because it is clear that the range of the atomic ratio of In changes with the changes of the Sn and Zn atomic ratios, see the narrower bottom side of the gray area that corresponds to the atomic ratio of In on page 23 that corresponds to claim 7 compared to the gray area that corresponds to the atomic ratio of In that corresponds to claim 5.
Appellant’s arguments on page 24 of the Appeal Brief regarding the twelfth 35 USC 112, second paragraph, rejection are not persuasive, because the claimed sputtering method would completely destroy the spinel structure included in the sputtering target, and the spinel structure would not be observed in the claimed oxide semiconductor thin film unless the oxide semiconductor thin film is deposited on a single crystalline substrate and then carefully annealed to resurrect the spinel structure, neither of which Appellant claims.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.
	
/J.K./
/JAY C KIM/, Primary Examiner
Art Unit 2815

July 15, 2021

Conferees:
Ken A. Parker
/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             
Michael J. Sherry

/MICHAEL J SHERRY/           Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                             


                                                                                                                                                                   
            
                                                                                                                                                                                            



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attorney Benjamin A. Berkowitz
Foley & Lardner LLP